Citation Nr: 0001390	
Decision Date: 01/18/00    Archive Date: 01/27/00

DOCKET NO.  94-49 912	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.  

2.  Entitlement to service connection for bilateral drainage 
of the ears.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Spear Ethridge, Associate Counsel


INTRODUCTION

The veteran had active duty from June 1945 to July 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating actions by the Phoenix, Arizona 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The veteran's case originated at the Portland, Oregon 
RO, and was transferred to Phoenix in May 1994.  

In October 1994, the RO issued a rating decision which denied 
entitlement to service connection for tinnitus.  The veteran 
was notified of the same in November 1994, and did not 
thereafter appeal the adverse decision.  


FINDINGS OF FACT

1.  Bilateral hearing loss has not been currently diagnosed 
by physicians or related by them to any incident of service 
origin.  

2.  Bilateral drainage of the ears has not been currently 
diagnosed by physicians or related by them to any incident of 
service origin.


CONCLUSIONS OF LAW

1.  The claim for service connection for bilateral hearing 
loss disability is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).

2.  The claim for service connection for bilateral drainage 
of the ears is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The threshold question to be answered is whether the veteran 
has presented evidence sufficient to justify a belief by a 
fair and impartial individual that his claim is well-
grounded; that is, a claim which is plausible and capable of 
substantiation.  See 38 U.S.C.A. § 5107(a); Chelte v. Brown, 
10 Vet. App. 268, 270 (1997) (citing Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1990)).

Generally, a well-grounded claim for service connection 
requires (1) medical evidence of a current disability; (2) 
medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Caluza v. Brown, 7 Vet. App. 489, 504, 506 (1995); see also 
Epps v. Gober 126 F.3d 1464, 1468 (Fed. Cir. 1997) (expressly 
adopting definition of well-grounded claim set forth in 
Caluza, supra).  The second and third Caluza elements can be 
satisfied under 38 C.F.R. 3.303(b) by (a) evidence that the 
condition was "noted" during service or during an 
applicable presumptive period; (b) evidence showing post-
service continuity of symptomatology; and (c) medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and the post-service symptomatology.  38 
C.F.R. 3.303(b); Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  For the purpose of determining whether a claim is 
well grounded, the credibility of the evidence in support of 
the claim must be presumed.  Robinette v Brown, 8 Vet. App. 
69, 75 (1995).

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 
1991); 38 C.F.R. § 3.303 (1999).

Service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  If a condition noted during 
service is not shown to be chronic, then generally a showing 
of continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (1999).

Chronic diseases such as sensorineural hearing loss  may be 
presumed to have been incurred in service if it is manifested 
to a compensable degree within a year of discharge from a 
period of active service lasting 90 or more days.  
38 U.S.C.A. §§ 1101(3), 1110, 1112(a), 1113, 1131, 1137; 38 
C.F.R. §§ 3.307, 3.309.

Regulation 38 C.F.R. § 3.385 provides that impaired hearing 
will be considered to be a disability when the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, or 
4000 Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least 3 of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385 (1999).

In addition, 38 U.S.C.A. § 1154(b) (West 1991) provides that, 
with respect to combat veterans, "The Secretary shall accept 
as sufficient proof of service-connection . . . satisfactory 
lay or other evidence of service incurrence or aggravation of 
such injury or disease, if consistent with the circumstances, 
conditions and hardships of such service . . .  Service- 
connection of such injury or disease may be rebutted by clear 
and convincing evidence to the contrary."  Id.  

"If evidence should sufficiently demonstrate a medical 
relationship between the veteran's in-service exposure to 
loud noise and his current disability, it would follow that 
the veteran incurred an injury in service. . . . "  Godfrey 
v. Derwinski, 2 Vet. App. 352, 356 (1992).


Procedural and Factual Background

Service medical records reveal that upon his entrance 
examination in June 1945, the veteran's right and left ears 
were clinically evaluated as being normal.  Hearing acuity 
was 15/15, bilaterally.  He was determined to be physically 
qualified for enlistment.  A July 18, 1945 notation reveals a 
diagnosis of catarrhal fever, and that at that time, 
examination of the ears was negative.  At his separation 
examination in July 1946, clinical evaluation of the 
veteran's ears was normal.  Under the section for disease or 
defects, the examiner wrote "none."  Hearing acuity 
measured by the coin click was 20/20 bilaterally, and 
whispered voice was 15/15, bilaterally.  Watch and spoken 
voice tests were not recorded.  He was physically qualified 
for discharge from the Naval Service.  

The veteran's Notice of Separation From U.S. Naval Service, 
shows that he was a fireman first class and that he served 
aboard the U.S.S. Robert E. Peary.

On July 20, 1950, the veteran filled out an Application for 
Hospital Treatment or Domiciliary Care, on VA Form 10-P-10.  
One section of the document indicates that the claim was 
never filed.  There are many stamp dates and information on 
the document, and one stamp indicates that the application 
was "rejected," as there was no claim on file.  On the back 
of the document, in the Medical Certificate section, it was 
noted that the veteran had a history of running ears.  In the 
symptoms section, it was noted by an examiner that there was 
"c.u. 15/20" bilateral.  Physical, laboratory, and x-ray 
findings revealed external otitis bilaterally with scaling of 
both external canals and stenosis of the same.  It was noted 
that the veteran was referred to a private physician.  The 
diagnosis was otitis externia, bilateral.  

An undated private treatment record shows that the veteran 
received a prescription for two percent of soluble acid and 
70 percent alcohol.  Although just a copy of the 
prescription, the copy seems authentic as the prescription 
was written on a form from "Headley's Apothecary Shop," and 
the medical doctor indicated was McCoy.  

In September 1993, the veteran initiated a claim for service 
connection for the claims on appeal.  

A March 1994 Exchange of Beneficiary Information and Request 
for Administrative and Adjudication Action sheet, VA Form 10-
7131, shows that in communication between the Portland RO and 
the Long Beach California VA Medical Center (VAMC), in an 
attempt to obtain medical records concerning the veteran, the 
VAMC noted that the VA hospital in Long Beach was not a VA 
hospital until 1950.  

An April 1994 Request for Information sheet, VA Form 3101, 
shows that an original request for available service medical 
and dental records for the veteran, dated from June 27, 1945 
to July 27, 1946 were forwarded and received for the record.  

In April 1994, a letter sent to Dr. McCoy, a treating 
physician listed by the veteran in his application for 
compensation, was returned to the RO as undeliverable. 

In April 1994, the veteran notified the RO that he, the 
veteran, had moved.  Jurisdiction of his claims file was 
transferred from the Portland RO to the Phoenix RO.  
Audiology examinations scheduled by the Portland RO in April 
1994 were subsequently canceled.  

In a May 1994 rating decision, the Phoenix RO denied service 
connection for hearing loss and an ear condition because 
service medical records were negative as to treatment for an 
ear condition.  

In his July 1994 notice of disagreement, the veteran 
contended that he was exposed to acoustic trauma in service, 
and that his ears were injured, when he served aboard a 
destroyer ship.  

In his November 1994 substantive appeal, the veteran 
reiterated the same, and stated that he had been treated at 
the Long Beach hospital in the 1950's for ear problems.  He 
said he was "then" treated privately by Dr. McCoy, who 
checked his ears and gave him a prescription for soluble 
acid.  The veteran included a copy of that prescription, 
undated, for the record.  It was described above.  The 
veteran indicated that the prescription was issued in the 
early 1950's.  

In April 1997, the RO requested further development by the 
Long Beach VAMC.  On VA Form 10-7131, the RO asked the VAMC 
to furnish treatment records for the veteran from 1946 to 
1947 only, and to check archived records. 

In an April 1997 response, the VAMC stated that Form 7131 was 
being returned due to the fact that that hospital was not a 
VA hospital until 1950, and that no VA records were available 
for anyone before that time.  It was noted that the facility 
was a Naval hospital before 1950.  

In a September 1997 deferred rating decision, the RO 
discussed the need to obtain a "registry number" for the 
old Navy hospital which was located at the current Long Beach 
VAMC, prior to 1950; so a search could be rendered for 
additional medical records of treatment of an ear condition, 
as claimed by the veteran.  A request for information was 
issued in that regard, and, another request was sent to the 
VAMC asking them to search for any treatment records for the 
veteran from the date that they became a VA hospital in 1950 
through 1959. 

In December 1997, the Long Beach VAMC responded and stated 
that they had no records or pre-date information on this 
veteran, on the shelf or on micro film, and to contact Port 
Hueneme for Navy records from the old Navy hospital.  They 
provided a telephone number and partial address of Port 
Hueneme.  

In a December 1998 Report of Contact sheet, VA Form 119, it 
was noted for the record that the VA congressional liaison 
employee contacted and spoke with an individual at Port 
Hueneme, who said that they would not have anything there 
because when the Naval Hospital at Long Beach closed, medical 
records would have been retired to the archive in St. Louis.  
It was noted that VA had already received the veteran's 
service medical records from St. Louis, and that there was no 
record of any treatment for an ear condition.


Bilateral Hearing Loss

The Board has reviewed the claim in its entirety and 
determines that the veteran has not submitted a well grounded 
claim for entitlement to service connection for bilateral 
hearing loss.  One reason is that the veteran has not met the 
first requirement of showing that there is medical evidence 
of a current disability.  See Caluza, supra.  The veteran has 
not presented any evidence showing the current existence of 
bilateral hearing loss.  The post-service medical evidence of 
record is scarce.  Of the two medical documents of record, 
neither shows that the veteran has a current hearing 
impairment.  The most pertinent document is the July 1950 VA 
document, presumably from the Long Beach VA Hospital, which 
shows a notation of "c.u. 15/20" bilaterally; which could 
mean chronic undifferentiated..., but it does not specify that 
the veteran now has hearing impairment.  

Without discussing the other aspects of well groundedness, 
the Board determines that the claim is not well grounded, 
based on the lack of evidence in the record showing any 
current disability.  See Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992)(claim not well grounded where there is no 
evidence of a presently existing disability stemming from the 
in-service incident).  The veteran's own contentions that he 
currently has bilateral hearing loss, do not suffice because 
evidence that requires medical knowledge must be provided by 
someone qualified as an expert by knowledge, skill, 
experience, training, or education; and the veteran is not so 
qualified.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

In discussing the other aspects of well groundedness, the 
Board has considered the provisions of 38 U.S.C.A. § 1154 (b) 
and 38 C.F.R. § 3.304(d) (1998), which provide that 
satisfactory lay or other evidence that an injury or disease 
was incurred or aggravated in combat will be accepted as 
sufficient proof of service connection if the evidence is 
consistent with the circumstances, conditions or hardships of 
such service.  The record shows that the veteran served 
aboard a Naval ship during a time of war, and it is possible 
that he has combat status.  However, 38 U.S.C.A. § 1154(b) 
does not serve to eliminate the medical nexus requirement 
found in Caluza.  See Libertine v. Brown, 9 Vet. App. 521, 
524 (1996).  Even after assuming the combat status of a 
veteran, which the Board has not done here, a veteran must 
still provide satisfactory evidence of a relationship between 
his service and a current hearing loss. 

Additionally, the Board notes that in the RO's October 1994 
statement of the case, and June 1999 supplemental statement 
of the case, the RO failed to inform the veteran or discuss 
the applicability of regulation 38 C.F.R. § 3.385, which 
pertains to disability due to impaired hearing, and which has 
been cited and discussed above by the Board.  However, the 
Board determines that a Remand to correct this procedural 
defect is unwarranted at this time, and would not be prudent, 
as the veteran has not submitted a well grounded claim.  

That is, there are no in-service audiometric test results 
showing puretone threshold levels which would constitute a 
disability under 38 C.F.R. § 3.385 if they are currently 
present.  Furthermore, as the claim is not well grounded, the 
Board has no duty to assist the veteran in obtaining an 
audiometric examination to confirm or negate whether the 
veteran has hearing loss disability as defined by 38 C.F.R. 
§ 3.385, or in obtaining an opinion as to whether any current 
hearing loss disability found is related to his service.  
Accordingly, the claim must fail.  


Bilateral Ear Drainage

The Board has reviewed the claim in its entirety and 
determines that the veteran has not submitted a well grounded 
claim for entitlement to service connection for bilateral ear 
drainage.  See Brammer v. Derwinski, supra.  The same reasons 
discussed above apply here.  The two medical records of 
record are pertinent to this claim as they show that the 
veteran had otitis media in July 1950, and that he was 
probably treated for it by his private physician, Dr. McCoy, 
shortly thereafter.  

Ultimately, the veteran has not presented medical evidence of 
a current bilateral ear drainage disability.  The showing of 
otitis media was in records which were four years following 
service separation, and those records did not also show a 
nexus between that condition and the veteran's military 
service.  The veteran has not presented a well grounded 
claim, and this claim must also fail.  Caluza v. Brown, Epps 
v. Gober, both supra.  



Additional Matters

Lastly, because the veteran's claims are not well grounded, 
VA is under no further duty to assist him in developing facts 
pertinent to these claims.  38 U.S.C.A. § 5107(a). VA's duty 
to assist depends upon the particular facts of the case, and 
the extent to which VA has advised the claimant of the 
evidence necessary to support a VA benefits claim.  See 
Robinette v. Brown, 8 Vet. App. 69, 78 (1995).  The United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) has held that the obligation exists only in the limited 
circumstances where the veteran has referenced other known 
and existing evidence.  See Epps v. Brown, 9 Vet. App. 
341 (1996); aff'd 126 F.3d 1464 (Fed. Cir. 1997) (sec. 
5103(a) duty attaches in cases where the record references 
other known and existing evidence that might pertain to the 
claim under consideration).  See also Morton v. West, 12 Vet. 
App. 477 (July 14, 1999), req. for en banc consideration by a 
judge denied, No. 96-1517 (U.S. Vet. App. July 28, 1999) (per 
curiam)(VA cannot assist a claimant in developing a claim 
which is not well grounded).  

In this case, the RO has diligently followed any lead to 
possible existing evidence which would render the veteran's 
claim plausible.  The Board has described, in detail, the 
efforts undertaken by the RO to fulfill VA's duty under 
38 U.S.C.A. § 5103.  As described in detail above, the RO 
searched for old Naval records and records from the veteran's 
private physician.  In that regard, it appears that any old 
Naval records would have been archived with the service 
medical records that were sent to the Board in conjunction 
with the veteran's claim.  An attempt was made to obtain 
records from Dr. McCoy, and the veteran was unable to provide 
a correct address for delivery of the RO's request.  
Furthermore, the evidence of record seems to indicate that 
the veteran was probably seen by Dr. McCoy after his visit to 
VA in July 1950.  A visit in July 1950, four years after 
service separation in July 1946, is not within the one year 
presumptive period to show sensorineural hearing loss.  

This discussion by the Board serves to inform the veteran of 
the kind of evidence which would be necessary to make his 
claim well grounded, namely medical evidence of a current 
disability, as defined in VA regulations.  See Robinette v. 
Brown, supra. 


ORDER

Service connection for bilateral hearing loss is denied.  

Service connection for bilateral an ear drainage is denied.  




		
	Deborah W. Singleton
	Member, Board of Veterans' Appeals



 

